Case 2:20-cv-10949-LVP-MJH ECF No. 29 filed 04/23/20         PageID.802    Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMAAL CAMERON, RICHARD BRIGGS,
RAJ LEE, MICHAEL CAMERON, and
MATTHEW SAUNDERS, individually and
on behalf of all others similarly situated,

                   Plaintiffs,                       Civil Case No. 20-10949
                                                     Honorable Linda V. Parker
v.

MICHAEL BOUCHARD, CURTIS D. CHILDS,
and OAKLAND COUNTY,

               Defendants.
____________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
        DEFENDANTS’ MOTION FOR RECONSIDERATION

      On April 17, 2020, Plaintiffs filed a putative class action complaint, raising

concerns about the conditions in the Oakland County Jail in the face of the novel

coronavirus (COVID-19) pandemic. Plaintiffs seeks to represent a class of all

current and future Oakland County Jail (“Jail”) detainees, as well as three sub-

classes. One of those sub-classes (the “Medically-Vulnerable Subclass”) consists

of Class members who are at particular risk of contracting coronavirus due to their

age (Plaintiffs use fifty-years old) or underlying medical condition. Plaintiffs also

filed an emergency motion for temporary restraining order (“TRO”) in which they

ask the Court to order (a) the release of members of the Medically-Vulnerable
Case 2:20-cv-10949-LVP-MJH ECF No. 29 filed 04/23/20          PageID.803    Page 2 of 6




Subclass pending briefing and argument and (b) the undertaking of certain

measures to improve hygiene and safety at the Jail.

        On April 17, 2020, the Court entered a TRO requiring Defendants to adopt

certain measure to improve hygiene and safety at the Jail. The Court also ordered

Defendants to “[p]romptly provide Plaintiffs and the Court with a list of all

individuals who are members of the Medically-Vulnerable Subclass … which

includes their location, charge and bond status” and a list of those subclass

members who Defendants object to releasing and the reason(s) for that objection.

Nevertheless, the Court indicated in its decision that “it is without sufficient

information to rule on Plaintiffs’ request to release all members of the Medically-

Vulnerable Subclass” and had scheduled a hearing to address that request (as well

as other matters). 1 Defendants filed a motion for reconsideration on April 20,

2020.

        In their motion, Defendants dispute Plaintiffs’ representations concerning

the conditions at the Jail. Defendants argue that Plaintiffs—who have been

convicted of crimes involving theft and dishonesty—lack credibility. According to

Defendants, they adopted the measures set forth in the Court’s TRO before this

lawsuit was filed, with the exception of providing hand sanitizer to inmates and the

spacing of inmates. Defendants maintain that hand sanitizer poses a security risk


1
    The Court has since cancelled the hearing.
                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 29 filed 04/23/20         PageID.804    Page 3 of 6




and that spacing inmates six feet or more apart is impracticable. Later, Defendants

argue that because they already adopted the safety measures sought by Plaintiffs

and ordered by the Court, Plaintiffs cannot establish the elements of their Eighth

and Fourteenth Amendment claims.

      Defendants also challenge the Court’s finding that Plaintiffs are likely to

succeed on the merits of their Eighth and Fourteenth Amendment claims because

those claims are asserted as part of a habeas petition. To the extent the Court

contemplated releasing Jail inmates, Defendants argue that it lacks the authority to

do so. Moreover, Defendants indicate that Plaintiffs have failed to exhaust the

required available state remedies prior to seeking such relief in federal court.

      To succeed on a motion for reconsideration, “[t]he movant must not only

demonstrate a palpable defect . . . but also show that correcting the defect will

result in a different disposition of the case.” E.D. Mich. LR 7.1(h)(3). Palpable

defects are those which are “obvious, clear, unmistakable, manifest or plain.”

Mich. Dep’t of Treasury v. Michalec, 181 F. Supp. 2d 731, 734 (E.D. Mich. 2002).

Similarly, motions to alter or amend judgment pursuant to Federal Rule of Civil

Procedure 59(e) may be granted only if there is a clear error of law, newly

discovered evidence, an intervening change in controlling law, or to prevent

manifest injustice. GenCorp., Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834

(6th Cir. 1999).

                                          3
Case 2:20-cv-10949-LVP-MJH ECF No. 29 filed 04/23/20             PageID.805    Page 4 of 6




         As this Court emphasized to the parties during the April 20, 2020 status

conference—and as stated in its Amended Opinion and Order—it assumed the

factual allegations in Plaintiffs’ Complaint as true when ruling on their emergency

motion for a TRO. Rule 65 of the Federal Rules of Civil Procedure allows a court

to grant a TRO ex parte, without briefing or evidentiary submissions by a

defendant. In this case, the Court felt a need to act immediately (that is, without

hearing from Defendants) in light of COVID-19’s grave risk to Jail inmates. The

Court therefore did not commit a palpable defect by failing to consider

Defendants’ evidence prior to issuing the order. Nor did it commit a palpable

defect by concluding, based on the evidence before it, that Defendants were

deliberately indifferent to a serious risk of harm to Plaintiffs and putative class

members.

         When filing their initial pleading, Plaintiffs did select “petition” to identify

their filing. Nevertheless, the pleading is titled “Class Action Complaint” and is

filed, at least in part, under 42 U.S.C. § 1983.2 While it may be appropriate for the

Court to require Plaintiffs to bifurcate their request for habeas relief under 28

U.S.C. § 2241 and their civil rights claims under § 1983 at some later time (an

issue the Court is not now deciding), the Court’s failure to make that request before




2
    For that reason, the Clerk of the Court required Plaintiffs to pay the $400 filing.
                                             4
Case 2:20-cv-10949-LVP-MJH ECF No. 29 filed 04/23/20          PageID.806     Page 5 of 6




issuing its TRO did not create a palpable defect, particularly where the Court made

no finding with respect to Plaintiffs’ claims and/or requests for relief under § 2241.

      It is the lack of such a finding that also renders Defendants’ final arguments

meritless when challenging the Court’s TRO decision. Nowhere in the Court’s

decision does it suggest that Plaintiffs are likely to succeed on their request for the

release of certain Jail inmates. The fact that the Court instructed Defendants to

prepare lists relative to inmates who fit within Plaintiffs’ putative Medically-

Vulnerable Subclass does not mean that the Court concluded that any inmates

should be released in these proceedings.

      The Court appreciates Defendants’ arguments as to why they should not be

required to provide Plaintiffs with these lists if the Court lacks the authority to

eventually release any Jail inmates. During today’s status conference, Plaintiffs

stated an additional reason why they will need the lists; nevertheless, the Court

does not believe that the lists are needed at this juncture to achieve that stated

purpose. For that reason, the Court is granting Defendants’ motion for

reconsideration with respect to the order requiring them to produce those lists at

this time. The Court will require Defendants to provide the lists to the Court

and/or Plaintiffs’ counsel, but only once the Court determines that it has the power

to release inmates in this litigation or is convinced that there is some other reason

why the lists should be produced.

                                           5
Case 2:20-cv-10949-LVP-MJH ECF No. 29 filed 04/23/20          PageID.807    Page 6 of 6




      For the reasons stated, the Court is GRANTING IN PART AND

DENYING IN PART Defendants’ motion for reconsideration in that it is only

modifying the order with respect to the provisions requiring Defendants to provide

lists identifying the Jail’s inmates falling within Plaintiffs’ putative Medically-

Vulnerable sub-class.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: April 23, 2020




                                           6
